Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE
RESPONSE TO ARGUMENTS:
Applicant's amendments dated 7 September 2021 have overcome the 35 USC rejections set forth in the previous office action.
Applicant's Information Disclosure Statement (IDS), filed on 4 November 2021 has been entered.
The prior art provided by Applicant via the aforementioned IDS has been thoroughly reviewed by Examiner; no limitations that could be considered as reading upon Applicant’s claims in the present application under U.S.C. 102(a)(1)/(a)(2) or U.S.C. 103 were found. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gerald Hespos on 7 October 2021.

The claims have been amended as follows:

Claim 1 is amended to read “1. (currently amended) A filler and/or charger flap liner and seal arrangement for lining and sealing an opening of an outer side part and an opening of an outer wheel arch,
the filler and/or charger flap liner and seal arrangement comprising a liner having a first bearing element bearing against an outer surface of the outer side part adjacent an edge of the opening of the outer side part and
a second bearing element bearing against opposite inner and outer surfaces of the outer wheel arch adjacent an edge of the opening of the outer wheel arch,
and an at least partially circumferential sealing element arranged radially outside the openings of the outer side part and the outer wheel arch and disposed in sealing engagement with both a surface of the outer side part facing toward the outer wheel arch and a surface of the outer wheel arch facing toward the outer side part.”
Claim 7 is amended to read, Claim 7 (Amended) A vehicle body of a motor vehicle having the and 
Claims 8 and 9, the word “filter” is corrected to “filler”.

EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious:
‘A filler and/or charger flap liner and seal arrangement for lining and sealing an opening of an outer side part and an opening of an outer wheel arch…

 an at least partially circumferential sealing element… disposed in sealing engagement with both a surface of the outer side part facing toward the outer wheel arch and a surface of the outer wheel arch facing toward the outer side part.”
in combination with the other limitations set forth in the independent claims.

	Betzen (DE102011120518A1) is the closest prior art of record.  However, Betzen is silent on these above recited features.  Furthermore, it would not have been obvious to modify Betzen to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Betzen to include the above recited features would improperly change the principle of operation of Betzen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753